Exhibit 21 Subsidiaries of the Registrant as of March 31, 2012 The table below indicates each of the Registrant's subsidiaries, each subsidiary's jurisdiction of incorporation, and the percentage of its voting securities owned by the Registrant or its subsidiaries. Subsidiaries State or country of incorporation or organization % of voting securities Owned by Modine, Inc. Delaware 100% Registrant Modine ECD, Inc. Pennsylvania 100% Registrant Modine Holding GmbH Germany 100% Registrant Modine Jackson, Inc. Delaware 100% Registrant Modine Japan K.K. Japan 100% Registrant Modine Thermal Systems Korea, LLC Korea 100% Registrant Modine Manufacturing Company Foundation, Inc. Wisconsin 100% Registrant Modine Thermal Systems (Changzhou) Company Ltd.
